EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Wagner on 01/07/2022.

The application has been amended as follows:

1. (Currently Amended) A device comprising:
a processor; and
memory storing computer-executable instructions that, when executed by the processor, cause the device to:
access a user profile of a user who is currently logged into a client application executing on the device;
determine, based at least in part on the user profile of the user, a starting overall intensity level, wherein overall intensity level corresponds to intensity values at which electrical impulses are  to the user, at relative intensity offsets, via electrodes of an electrical muscle stimulation (EMS) suit of the user
determine, based at least in part on the starting overall intensity level and on command data associated with a workout session, an intensity profile [[for]]of the user overall intensity levels used for controlling intensities of the electrical impulses delivered via the electrodes of the EMS suit during the workout session
begin playback of media data to cause output of media content on an output device, the media data associated with the command data, and the media content featuring an instructor conducting the workout session;
send a first command to the EMS suit to initiate delivering the electrical impulses in accordance with the starting overall intensity level
send, based at least in part on the command data, one or more second commands to the EMS suit to control the intensities of the electrical impulses delivered via the electrodes of the EMS suit in accordance with the intensity profile of the user during the workout session.

2. (Currently Amended) The device of claim 1, wherein:
the command data specifies a second sequence of overall intensity levels that represents an intensity profile of the instructor; and 
determining the intensity profile of the user comprises extrapolating the first sequence of overall intensity levels based at least in part on the starting overall intensity level and the second sequence of overall intensity levels

3. (Currently Amended) The device of claim 2, wherein a first overall intensitylevel of the first sequence of overall intensity levels is a fraction of, or a multiple of, a first overall intensity level of the second sequence of overall intensity levels

4. (Currently Amended) The device of claim 1, wherein the output device comprises a display, and wherein the computer-executable instructions, when executed by the processor, further cause the device to cause presentation of the intensity profile of the user as a graphic overlaying the media content on the display, the intensity profile overall intensity levels plotted over time.

5. (Currently Amended) The device of claim 4, wherein the intensity profile of the user is a first intensity profile, and wherein the computer-executable instructions, when executed by the processor, further cause the device to cause presentation of a second intensity profile as a second graphic overlaying the media content on the display, the second intensity profile being presented as athird sequence of overall intensitylevels plotted over time, and wherein the second intensity profile is associated with at least one of:
a previous workout session performed by the user; or
another user who is performing, or has performed, the workout session while using another fitness apparatus.

6. (Currently Amended) The device of claim 1, further comprising a display, wherein the computer-executable instructions, when executed by the processor, further cause the device to present on the display, during the playback of the media data:
a first selectable element that, upon selection, causes the device to send a third command to the EMS suit to decrease a current overall intensity level at which the electrical impulses are delivered via the electrodes of the EMS suit; and
a second selectable element that, upon selection, causes the device to send a fourth command to the EMS suit to increase the current overall intensity level.

7. (Currently Amended) The device of claim 1, wherein:
the command data specifies:
operations, at least some of the operations comprising operations for sending the one or more second commands to the EMS suit; and 
timestamps within the media data at which the operations are to be performed during the playback of the media data on the device; and
the computer-executable instructions, when executed by the processor, further cause the device to:

perform an operation, of the operations specified in the command data, associated with the timestamp, wherein the operation comprises 

8. (Canceled).

9. (Currently Amended) A method comprising:
accessing, by a device executing a client application, a user profile of a user who is currently logged in the client application;
determining, based at least in part on the user profile of the user, a starting overall intensity level, wherein overall intensity level corresponds to intensity values at which electrical impulses are  to the user, at relative intensity offsets, via electrodes of an electrical muscle stimulation (EMS) suit of the user
determining, based at least in part on the starting overall intensity level and on command data associated with a workout session, an intensity profile [[for]]of the useroverall intensity levels used for controlling intensities of the electrical impulses delivered via the electrodes of the EMS suit during the workout session
beginning playback of media data to cause output of media content on an output device, the media data associated with the command data, and the media content featuring an instructor conducting the workout session;
sending, by the device, a first command to the EMS suit to initiate delivering the electrical impulses in accordance with the starting overall intensity level


10. (Currently Amended) The method of claim 9, wherein:
the command data specifies a second sequence of overall intensity levels that represents an intensity profile of the instructor; and 
the determining of the intensity profile of the user comprises extrapolating the first sequence of overall intensity levels based at least in part on the starting overall intensity level and the second sequence of overall intensity levels

11. (Currently Amended) The method of claim 9, wherein the output device comprises a display, the method further comprising causing presentation of the intensity profile of the user as a graphic overlaying the media content on the display, the intensity profile of the user being presented as the first sequence of overall intensity levels plotted over time.

12. (Currently Amended) The method of claim 11, wherein the intensity profile of the user is a first intensity profile, the method further comprising causing presentation of a second intensity profile as a second graphic overlaying the media content on the display, the second intensity profile being presented as a third sequence of overall intensity levels plotted over time, and wherein the second intensity profile is associated with at least one of:
a previous workout session performed by the user; or
another user who is performing, or has performed, the workout session while using another fitness apparatus.

13. (Currently Amended) The method of claim 9, further comprising causing the device to present on a display of the device, during the playback of the media data:
overall intensity level at which the electrical impulses are delivered via the electrodes of the EMS suit; and
a second selectable element that, upon selection, causes the device to send a fourth command to the EMS suit to increase the current overall intensity level.

14. (Currently Amended) The method of claim 9, wherein:
the command data specifies:
operations, at least some of the operations comprising operations for sending the one or more second commands to the EMS suit; and 
timestamps within the media data at which the operations are to be performed during the playback of the media data on the device; and
the method further comprises:
determining that the playback of the media data has reached a timestamp of the timestamps specified in the command data; and
performing an operation, of the operations specified in the command data, associated with the timestamp, wherein the operation comprises 

15. (Canceled).

16. (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor of a device, cause the device to:
access a user profile of a user who is currently logged into a client application executing on the device;
determine, based at least in part on the user profile of the user, a starting overall intensity level, wherein overall intensity level corresponds to intensity values at which electrical impulses are  to the user, at relative intensity offsets, via electrodes of an electrical muscle stimulation (EMS) suit of the user
overall intensity level and on command data associated with a workout session, an intensity profile [[for]]of the useroverall intensity levels used for controlling intensities of the electrical impulses delivered via the electrodes of the EMS suit during the workout session
begin playback of media data to cause output of media content on an output device, the media data associated with the command data, and the media content featuring an instructor conducting the workout session;
send a first command to the EMS suit to initiate delivering the electrical impulses in accordance with the starting overall intensity level
send, based at least in part on the command data, one or more second commands to the EMS suit to control the intensities of the electrical impulses delivered via the electrodes of the EMS suit in accordance with the intensity profile of the user during the workout session.

17. (Currently Amended) The one or more non-transitory computer-readable media of claim 16, wherein:
the command data specifies a second sequence of overall intensity levels that represents an intensity profile of the instructor; and 
determining the intensity profile of the user comprises extrapolating the first sequence of overall intensity levels based at least in part on the starting overall intensity level and the second sequence of overall intensity levels

18. (Currently Amended) The one or more non-transitory computer-readable media of claim 16, wherein the output device comprises a display, and wherein the computer-executable instructions, when executed by the processor, further cause the device to cause presentation of the intensity profile of the user as a graphic overlaying overall intensity levels plotted over time.

19. (Currently Amended) The one or more non-transitory computer-readable media of claim 16, wherein the computer-executable instructions, when executed by the processor, further cause the device to present on a display of the device, during the playback of the media data:
a first selectable element that, upon selection, causes the device to send a third command to the EMS suit to decrease a current overall intensity level at which the electrical impulses are delivered via the electrodes of the EMS suit; and
a second selectable element that, upon selection, causes the device to send a fourth command to the EMS suit to increase the current overall intensity level.

20. (Canceled).

21. (Currently Amended) The one or more non-transitory computer-readable media of claim 16, wherein the client application is paired with a peripheral device, and the starting overall intensity level is determined based at least in part on attributes of the user determined from data the client application received from the peripheral device.

22. (Currently Amended) The device of claim 1, wherein the computer-executable instructions, when executed by the processor, further cause the device to determine a rate at which to increase from zero to the starting overall intensity level 

23. (Currently Amended) The method of claim 9, further comprising determining to ramp to the starting overall intensity level


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7, 9-14, 16-19 and 21-23, the prior art of record fails to disclose teach or render obvious a device/method/one or more non-transitory computer-readable media storing instructions, with all the structural components and functional language as detailed in claims 1, 9 and 16. One close prior art to Pisarev (US 2021/0178149 A1) substantially teaches the claim limitations. However, Pisarev fails to teach based on a starting overall intensity level and command data associated with a workout, determine an intensity profile of the user in which electrical impulses are delivered to the user via an EMS suit, whereby media data is associated with the command data and media content featuring an instructor conducting the workout session the media data being associated. As such, the claims are allowable over the teachings of the prior art. Please see attached PTO-892 for further pertinent prior art references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784